Order, Supreme Court, New York County, entered February 25, 1976, unanimously affirmed, without costs and without disbursements. The complaint adequately sets forth issues requiring trial, which should proceed promptly on the date now set, April 28, 1976. If plaintiffs-respondents are not ready to proceed at that time, application may be made at Trial Term to dissolve the outstanding injunction. On balance of the. equities, it appears that serious possibilities of hardship justify maintaining the status quo, provided that trial be not unduly delayed. Concur—Stevens, P. J., Markewich, Murphy, Silverman and Nunez, JJ.